Title: To James Madison from Samuel Thurber, 19 September 1816
From: Thurber, Samuel
To: Madison, James



Most Honrd. Sir,
Providence R I 19th. Septr. 1816

The site which hath been ever, and by all, considred as fixed by nature for the defence of this town and its harbour; and by those who have taken a particular view and survey of the Waters, as the best and safe’est place in this State, (some say in the United States) for a dock, can now be purchaced and (if rightly managed at a fare price.  The place is Fields Point, on which considerable works for defence were errected during the revolutionary war, and more during the late war.  The circumstance is that the owner lately died, leaveing Ten heirs all of age.  The whole estate consists of about Three Hundred Acres, very compact.  Defensive works have been errected over nearly the length of it.
I a few days since was calld. to assist in divideing it.  Some of the heirs appear desirous to remoove into the Western Country.  All express an anxiety to sell.  They are not able to purchace of each other, neither is a single share sufficient to cultivate for a liveing.  I found them to be nearly agreed in a price, which is Twenty Thousand Dollars.  I with my colleagues ware in oppinion with them.  Others say that unless Government should appear to purchace, it will not bring so much, and if such application should be known, the price will be much more.  I have heretofore been informed that it had been in contemplation to establish a Dock at this place.  If such is the idea of Government an individual can now obtain it on honest principles at a much less price than a known agent for the Publick possibly can.
In this communication I have no other view than, as I consider it the duty of every citizen to inform government of such circumstances as may attend to promote the Genl. Good.  So is this made by Sir your Very Humbl. Sarvt.

Saml. Thurber


N B.  I have no doubt but the Man may be found who some delight to honour, that can purchace this Estate at Forty Thousand Dollars and thereby place himself in something like a conspicuous situation.

